Exhibit 10.1

 
EXCHANGE, PURCHASE AND AMENDMENT AGREEMENT


This Exchange, Purchase and Amendment Agreement (this “Agreement”), dated as of
April 19, 2007 (the “Amendment Agreement Date”), is entered into by and among
Surge Global Energy, Inc., a Delaware corporation (the “Company”), and Gemini
Master Fund, Ltd. (“Investor”).


R E C I T A L S:


WHEREAS, the Company and the Investor are parties to that certain Securities
Purchase Agreement, dated as of November 28, 2006 (the “Purchase Agreement”) and
that certain Registration Rights Agreement, dated as of November 28, 2006 (the
“Registration Rights Agreement”); capitalized terms used in this Agreement and
not otherwise defined have the respective meanings ascribed thereto in the
Purchase Agreement;
 
WHEREAS, pursuant to the Purchase Agreement, the Company issued 2,000,000 shares
of common stock, par value $0.001 per share (“Common Stock”), of the Company
(the “Shares”) and Warrants (the “Warrants”) to the Investor;
 
WHEREAS, the Company has failed to timely cause a Registration Statement to be
declared effective pursuant to the Registration Rights Agreement, and therefore
the Company is current liable to the Investor for partial liquidated damages
thereunder in accordance therewith;
 
WHEREAS, the Company is seeking a waiver of such breach and consequential
partial liquidated damages;
 
WHEREAS, the Company wishes to issue and sell to the Investor, and the Investor
wishes to purchase from the Company, upon the terms and subject to the
conditions set forth herein and the same terms and conditions set forth in the
Purchase Agreement, a Convertible Note Due May 1, 2008 in the original principal
amount of $1,150,000, in the form attached hereto as Exhibit A (the “Note”), in
consideration for such waiver, surrender of the Shares and $250,000 in
additional cash; and
 
WHEREAS, the parties wish to include the shares of the Company’s Common Stock
issuable upon conversion of the Note as “Registrable Securities” under the
Registration Rights Agreement and to effect such other amendments to the
Transaction Documents as set forth herein;
 
A G R E E M E N T:


NOW, THEREFORE, in consideration of the foregoing and subject to the terms and
conditions herein contained, the parties hereto agree as follows:


1

--------------------------------------------------------------------------------


 
Section 1    Purchase and Sale; Amendments.


1.1    Closing. Upon the terms and subject to the conditions set forth herein,
the Company agrees to sell to the Investor, and the Investor agrees to purchase
from the Company, a Note with a principal amount equal to $1,150,000 for a
purchase price consisting of (a) the exchange of 2,000,000 Shares and (b) cash
consideration of $250,000 (the “Cash Purchase Price”). Upon consummation of the
transactions contemplated hereby (the “Additional Closing”), the Investor shall
deliver to the Company the Cash Purchase Price via wire transfer of immediately
available funds (less any offset for expenses as set forth below) and the
Shares, and the Company shall deliver the Note with a principal amount equal to
$1,150,000 to the Investor. The Additional Closing shall occur at the offices of
Investor’s Counsel, or such other location as the parties shall mutually agree,
and the date of the Additional Closing shall constitute the “Additional Closing
Date”.
 
  1.2    Terms and Conditions; Amendments to Purchase Agreement. The terms and
conditions of the Purchase Agreement, as amended hereby, shall govern the
purchase and sale of the Note, mutatis mutandis, as follows:


(a)    The definitions of Article I of the Purchase Agreement shall apply to the
purchase and sale of the Note.
 
(b)    Each party to this Agreement hereby makes, and shall be deemed to have
made, as of the date hereof and the Additional Closing Date, each representation
and warranty made by it in the Purchase Agreement (as amended hereby) under
Article III thereof, as applicable. Without limiting the foregoing, the Company
represents and warrants that it has in good faith determined the value of its
net assets after diligent analysis, that the value of its net assets exceeds its
capital, and that the capital of the Company is not currently impaired nor will
the consummation of the transactions contemplated hereby cause any impairment of
the Company’s capital.
 
(c)    The Company and the Investor shall comply with the provisions of Article
IV of the Purchase Agreement applicable to it.
 
(d)    The Additional Closing shall be subject to the satisfaction (or waiver by
the appropriate party) of the conditions set forth in Article II of the Purchase
Agreement, as applicable, with the term Closing and Closing Date applying to the
Additional Closing and Additional Closing Date, respectively, provided that no
legal opinion of Company counsel shall be required.
 
(e)    The provisions of Article V of the Purchase Agreement shall apply to the
purchase and sale of the Note, except that in Section 5.1 the additional amount
payable by the Company in connection with the transactions contemplated by this
Agreement shall be $5,000 instead of $35,000 (which $5,000 may be offset from
the Cash Purchase Price payable hereunder).
 
2

--------------------------------------------------------------------------------


 
(f)    The Purchase Agreement is hereby amended so that (i) the term “Shares”
shall also mean the shares of Common Stock issuable upon conversion of the Note;
(ii) the term “Securities” shall also include the Note and the shares of Common
Stock issuable upon conversion of the Note; and (iii) the term “Transaction
Documents” shall also include this Agreement and the Note. To the extent such
terms are incorporated by reference in the Registration Rights Agreement, such
terms shall have such amended meanings therein.
 
(g)    The Company shall issue a press release and file an 8-K describing the
transactions contemplated hereby in the same manner and in the same time frames
as described in Section 4.6 of the Purchase Agreement.


Section 2    Registration Rights Agreement. The Registration Rights Agreement is
hereby amended so that (i) the term “Filing Date” shall apply with respect to
the filing deadline for a new initial Registration Statement covering the shares
underlying the Note or the filing of an appropriate amendment to the previously
filed Registration Statement, and shall mean the 30th calendar following the
Amendment Agreement Date, and (ii) the term “Effectiveness Date” shall mean with
respect to the initial Registration Statement required to be filed, the 120th
calendar following the Amendment Agreement Date. The Registration Rights
Agreement shall apply mutatis mutandis to the shares of Common Stock issuable
upon conversion of the Note (and shall continue to apply to the Warrant Shares)
and, without limiting the foregoing, a new or amended Registration Statement
covering such shares shall be filed on before such amended Filing Date. Any
partial liquidated damages currently due under the Registration Rights Agreement
are hereby waived (provided that such waiver only applies to amounts currently
due and shall not apply to any damages which may be payable in the future under
the terms of the Registration Rights Agreement as amended hereby).


Section 3    Miscellaneous.


3.1    Except as amended hereby and for the purposes described herein, the
Purchase Agreement and the Registration Rights Agreement shall remain in full
force and effect in accordance with their respective terms. For clarification,
the Warrants remain outstanding and in full force and effect and shall not be
affected hereby.
 
3.2    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
within such state.




[Signature Pages Following]


3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.
 
SURGE GLOBAL ENERGY, INC.




By: /s/ Bill Greene        
Name: Bill Greene
Title: CFO




GEMINI MASTER FUND, LTD.
By:    Gemini Strategies, LLC, as investment manager




 By: /s/ Steven Winters                                       
Name: Steven Winters
Title: President




ADDRESS:


 c/o Gemini Strategies, LLC
 12220 El Camino Real, Suite 400
 San Diego, CA 92130-2091
 Attn: Steven Winters
 Tel:  (858) 480-2828  
 Fax:  (858) 509-8808


With a copy to:
Peter J. Weisman, P.C.
52 Vanderbilt Avenue, 17th Floor
New York, NY 10017  
Fax: (212) 317-8855
 
 
 
 
4